746 N.W.2d 104 (2008)
CEMETERY COMMISSIONER FOR the STATE of Michigan and Mark J. Zausmer, Conservator, Plaintiffs-Appellants,
v.
ALBION MEMORY GARDENS, Defendant, and
St. Augustine's National Foundation and Detroit Memorial Group, LLC, Defendants-Appellees.
Docket No. 136037. COA No. 283984.
Supreme Court of Michigan.
March 27, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. *105 The application for leave to appeal the March 13, 2008 order of the Court of Appeals and the motion for peremptory reversal are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals and we REMAND this case to the Court of Appeals for entry of an order granting the plaintiffs' motion to dismiss the claim of appeal. St. Augustine's National Foundation has not shown that it has standing to appeal the order entered in the circuit court proceeding in which it was not a party.